EXHIBIT 99 EMC INSURANCE GROUP INC. ANNOUNCES 2 AND ACCESS INFORMATION DES MOINES, Iowa (July 12, 2012) – EMC Insurance Group Inc. (NASDAQ OMX/GS:EMCI) (the “Company”) today announced that 2012 second quarter earnings results will be released before the market opens on August 7, 2012. An earnings call will be held at 11:00 a.m. Eastern Daylight Time on that date to allow securities analysts, stockholders and other interested parties the opportunity to hear management discuss the Company’s 2012 second quarter earnings results, as well as its expectations for the remainder of the year. TELECONFERENCE: Dial-in information for the call is toll-free 1-877-407-9205 (International: 1-201-689-8054). The event will be archived and available for digital replay through November 5, 2012. The replay access information is toll-free 1-877-660-6853 (International: 1-201-612-7415); passcodes (both required for playback) are account no. 286 and conference ID no. 397352. WEBCAST: A webcast of the teleconference can be accessed at the Company’s investor relations page at www.emcins.com/ir.The archived webcast will be available until November 5, 2012. TRANSCRIPT: A transcript of the teleconference will be available on the Company’s website soon after the completion of the teleconference. ABOUT EMCI: EMC Insurance Group Inc. is a publicly held insurance holding company with operations in property and casualty insurance and reinsurance. The Company’s common stock trades on the Global Select Market tier of the NASDAQ OMX Stock Market under the symbol EMCI. EMCI’s parent company is Employers Mutual Casualty Company (EMCC).EMCI and EMCC, together with their subsidiary and affiliated companies, conduct operations under the trade name EMC Insurance Companies.
